DETAILED ACTION
Claims 1-20 remain in the application and are rejected
Claims 2, 11, and 15 are amended
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
Claim Construction
Before diving into the merits of the examiner’s obviousness rejection, the examiner would like to note two claim constructions. 
For claims 1, 10, and 14, the examiner construes posting from “posting a public key of the second digital certificate to member entities of the network” to include posting to nodes on a block chain.  
For claims 6 and 19, the examiner construes the phrase “authentication of identifiers of the task and a provider entity” broadly to mean anything that the mobile robotic device can receive to describe or confirm the task, such as location data, or the provider entity such as a license, voice recognition, biometric information, password, etc.    
Obviousness
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1–3, 9–12, and 14–16 are rendered obvious by Sundaresan in view of O’Brien and Jentzsch.

Claims 1–3, 9–12, and 14–16 are rendered obvious by Sundaresan, U.S. 10,715,312 (July 2020), in view of O’Brien, U.S. Pub. 2018/01248685 (Aug. 2020), and Jentzsch, U.S. Pub. 2018/0191714 (July 2020). Claims 1–3, 9–12, and 14–16 are each directed to the Invention’s central functions: contracting with a robotic machine to perform a task, consummating the contract with a signed digital certificate, and publishing the certificate to nodes on a blockchain.  For this reason, the Examiner addresses them first.  
Claims 1, 10, and 14
Claims 1, 10, and 14 are the application’s independent claims.  With the exception that claim 10 additionally discloses a bus system connected to a storage device and a processor and that claim 14 alternately discloses a computer program product, claims 1, 10, and 14 recite the same steps.  So since Sundaresan, teaches See, e.g., Sundaresan, col. 2, ll. 16–18 (“[A]n embodiment herein provides a processor implemented method for blockchain-based authentication . . . .”); id. col. 13, ll. 50–51 (“A computer program product for blockchain-based authentication . . . .”). 

Regarding claim 1, Sundaresan teaches the following limitations: 
assigning, by a trusted entity, a first digital certificate to a requesting entity, wherein the first digital certificate identifies the requesting entity within a network; Sundaresan discloses an “identity information registration module 202 [that] stores the identify information, and a set of credentials, with the blockchain 116 to link the identity information with the set of credentials for the user 102.”  Sundaresan, col. 9, ll. 2–5.  Sundaresan explains that “[t]he identify information may be but it is not limited to a user name, date of birth (DOB), address, or a unique identification number[,]” id. col. 8, ll. 63–66, and that “[t]he credentials (e.g. a blockchain-compatible public-private key pair) includes a user public key and a user private key.” Id. Col. 8, ll. 43–45. Sundaresan further explains that the set of credentials are created by the hardware based cryptographic processor 106, which is included as hardware on the user device 104.  Id. col. 8, 14–15, 22–23.   
and assigning a second digital certificate to the mobile robotic machine, wherein the second digital certificate is signed using the first digital certificate and indicates that the mobile robotic machine is authorized to perform the task by the requesting entity. Sundaresan discloses two trust certificate signing modules, the first trust certificate signing module 204 and the second trust signing module 206.  Id. col. 9, ll. 5–7, 14–17.  Sundaresan explains that “[t]he first trust certificate signing module 204,” for example “signs a first trust certificate by the user private key on the blockchain 116 to obtain a first signed trust certificate via the network 110.”  Id. col. 9, ll. 5–8.  Sundaresan further explains that “signing the first trust certificate by the user private key indicates that the user device 104 trusts the first device 112.”  Sundaresan, col. 9, ll. 9–10.  Sundaresan discloses the same functionality for the second trust signing Id. col. 9, ll. 14–19.m
Sundaresan teaches the assigning and signing digital certificate limitations of claim 1 but Sundaresan does not teach the limitations directed to requesting a mobile robotic device to perform a task and receiving acceptance of the task from the mobile robotic device.  Jentzsch, however, teaches both of those limitations.
Jentzsch teaches generating, by the requesting entity, a request for performance of a task by a mobile robotic machine, wherein the generating of the request includes: requesting the mobile robotic machine to perform the task. For example, Jentzsch teaches that “[t]he user uses his/her user device 105 to send 255 an electronically signed request to the smart contract 115 on the blockchain 120 to purchase permission to access the service device 105 (e.g., a lock, washing machine, car charging port, rental service, and any device that can provide a service).  Jentzsch explains that the service device 110 can provide services such as “demand access to medical equipment, control of drones/vehicles, control of shipping containers, and any process that can be made autonomous.” Jentzsch, [0026].  
Jentzsch additionally teaches receiving an acceptance of the task from the mobile robotic machine. For example, Jentzsch explains that when the service request is accepted, “[t]he smart contract 115 updates 265 its permission data structure to reflect that payment has been received from the user device 105 and that access to the service device 110 is now granted.”  Jentzsch, [0046].  
A person of ordinary skill in the art would have been motivated to combine the teachings of Sundaresan with Jentzsch to arrive at a method for tasking a robot with performance of a task, receiving acceptance by the robot, and authenticating the robot for performance.  As noted above, Sundaresan teaches using the blockchain to 
Additionally, because the steps performed by Sundaresan and Jentzsch could be performed exclusively from each other and would require only routine programming to accomplish their combination, a person of ordinary skill in the art would understand it a simple modification to add Jentzsch to Sundaresan. Jentzsch, as discussed above, is directed to using a blockchain to task a service device to perform a task.  Jentzsch teaches that “[e]ach service device 110 may be represented on a blockchain 120” and that “[t]he service device’s 110 condition of operations, triggered by a transaction from a user device 105, are stored and enforced in the smart contract 115.”  Jentzsch, [0032].  By making a deposit and providing a price, a user is able to request Jentzsch’s service device to provide a service.  Jentzsch, [0032]. And once enough funds, which “satisfy[y] the variables stored by the smart contract,” have been transferred, the user may transmit to Jenzsch’s device operating commands that cause it to “perform a particular action.”  Jentzsch, [0032]. 
Like Jentzsch, Sundaresan also employs a blockchain. Sundaresan teaches storing on a blockchain identity information linked to a set of credentials, which “include a blockchain-compatible public-private key pair associated with the user.” See, e.g., Andreas M. Antonopoulos, Mastering Bitcoin 133 (2014) (“Many developers have tried to use the transaction scripting language to take advantage of the security and resilience of the system for applications such as digital notary services, stock certificates, and smart contracts.”). And since storing smart contracts is a feature common to many blockchains, a person of ordinary skill in the art would understand that a programmer having ordinary skill and knowledge in blockchain would be able to, through routine computer programming, combine Sundaresan with Jentzsch. Routine computer programming falls well within the skill of an ordinary artisan.  Thus, a person of ordinary skill in the art at the time of filing the application would find it obvious to combine the teachings of Sundaresan with Jentzsch.  
Regarding claim 1’s final limitation: posting a public key of the second digital certificate to member entities of the network, whereby other member entities responsible for an item corresponding to the task are able to use the public key to confirm authorization of the mobile robotic machine to perform the task as an agent for the requesting entity, Sundaresan teaches the portions directed to sharing a public key of the second digital certificate and using the public key to confirm authorization of the mobile robotic machine.  Recall that Sundaresan teaches signing a device’s trust certificate using a user’s credentials, which are linked to identifying information and stored on a blockchain. Sundaresan further teaches that when commands are later exchanged between devices, e.g., between device 1 and 2, so too are their certificates. Id. col. 9, ll. 22–25 (“[W]hen the first device 112 receives the command from the second device 114, the first device 112 receives the second trust certificate from the second device.”). And once their certificates are exchanged, Sundaresan teaches that the devices’ public keys, as derived from their respective certificates, are used to authenticate each other before executing any received commands.  See, e.g., Sundaresan, col. 9, ll. 22–25, 30–36 (“The first device 112 communicates a cryptographic challenge using the public key of the second device 114[, and] the first device 112 checks, using the public key of the second device 114, whether the response matches with a predetermined correct response or not.”); see also id., col. 6, ll. 3–5 (“The second trust certificate includes a public key of the second device which is associated with the user public key of the user device.”).  
Sundaresan may not, however, expressly teach posting a public key of the device, as the Examiner construes posting to mean posting to nodes on a blockchain. Cf. Sundaresan, col. 9, ll. 22–25 (“[W]hen the first device 112 receives the command from the second device 114, the first device 112 receives the second trust certification from the second device 114 via the network 110.”). Again, Sundaresan teaches storing the user’s identifying information and linking credentials on a blockchain, but Sundaresan does not expressly teach that the devices’ public key, as derived from its respective certificate, is posted to the blockchain. But O’Brien does. 
O’Brien teaches posting a public key . . . to member entities of the network. O’Brien, like Sundaresan, teaches a method for authenticating autonomous Compare O’Brien, [0003] (“a system for in-field authentication of autonomous electronic devices configured to deliver an object to a specified location”), with Sundaresan, col. 2, ll. 4–9 (“a . . . method for blockchain-based authentication by a user device to enable a second device to perform an action on a first device on behalf of a user linked to the user device, based on a command received from the second device.”). But unlike Sundaresan, O’Brien’s devices do not employ certificates as representative of their authority to perform a task. Instead, and to later validate the transaction, O’Brien’s devices record their transactions, between the user and other devices, as smart contracts stored on a Blockchain. O’Brien, [0049] (exampling “[t]ransaction A 510 [to] represent[] a transaction recorded in a block of a blockchain showing that owner 1 (recipient) (e.g., the first mobile electronic device[)] obtained an asset from owner 0” and explaining that “[t]ransaction A 510 contains owner’s 1 [sic] public key and owner 0’s signature for the transaction and a hash of a previous block.”). And to record transactions onto a blockchain as smart contracts, O’Brien broadcasts any new activity, such as “an update to the record being kept in the form of a blokchcain,” “to a plurality of nodes on the network.” O’Brien, [0051].  
A person of ordinary skill in the art would have been motivated to modify Sundaresan with O’Brien to post Sundaresan’s device’s public key to nodes in a peer-to-peer network, such as a blockchain, because doing so would promote in-field authentication of a device’s authority to perform a task. Sundaresan and O’Brien are equally motivated by a need to authenticate autonomous devices for performing tasks requested by a user. Compare Sundaresan, col. 1, ll. 66–67, col. 2, ll. 7–9 (recognizing that an increasing number of intelligent devices are capable of performing new capabilities/functionalities and contemplating a need for a user to “indicate that he/she trust one or more of these devices, such that, they can with O’Brien, [0018–19] (recognizing that “some individuals may wish to delegate certain tasks or activities to autonomous electronic devices” such as “hav[ing] objects or packages delivered to autonomous vehicle surrogates” and that the autonomous devices need to be able to authenticate each other in field and the authentication medium must be “flexible to handle multiple types of devices and platforms”). To aid authentication, O’Brien contemplates the autonomous electronic devices comprising “a node in a distributed blockchain system storing a copy of the blockchain record,” and storing authentication signals or identification information on the blockchain. O’Brien, [0044–45].  In this way, O’Brien explains that “[d]istributed database and shared ledger database generally refer to methods of peer-to-peer record keeping and authentication in which records are kept at multiple nodes in the peer-to-peer network instead of being kept at a trusted party.”  O’Brien, [0045]. O’Brien further explains that “[a] blockchain may generally refer to a distributed database that maintains a growing and ordered list or chain of records in which each block contains a hash of some or all previous records in the chain to secure the record from tampering and unauthorized revision.”  O’Brien, [0045].  Finally, O’Brien explains that “a blockchain system comprises a distributed timestamp server comprising a plurality of nodes configured to generate computational proof of record integrity and the chronological order” and that “[t]he timestamp in the block serves to prove that the data existed at the time in order to get into the hash.” O’Brien, [0046]. 
Reading O’Brien, a person of ordinary skill in the art would readily recognize that including in autonomous devices a blockchain node for connecting to a blockchain and recording onto the blockchain authenticating information relevant to that autonomous device’s authority to perform a task, would allow authentication records to be widely distributed and readily available to all connected autonomous 
A person of ordinary skill in the art would further understand that, given the teachings of Sundaresan and O’Brien, including the functionality of O’Brien with Sundaresan would require only a simple modification that would yield predictable results. First, a person of ordinary skill in the art would understand that because Sundaresan’s contemplated intelligent devices are connected to the internet, it would be easy to include within those devices a node to connect to a blockchain. See Sundaresan, col. 2, ll. 66–67. And if a person of ordinary skill in the art included a node within Sundaresan’s devices, those devices would predictably connect to a blockchain.  Second, a person of ordinary skill in the art would understand it a simple modification to Sundaresan’s method to include a step that when one of Sundaresan’s device’s digital certificates is signed, that signing would be broadcasted to nodes on a blockchain as a new activity. Sundaresan’s method already employs a blockchain to record certificate information, namely linking a user’s identifying information to credentials, such a public/private key pair, and even eludes to the certificates being signed or stored on the blockchain.  Sundaresan, col. 2, ll. 32–33 (“The method further includes the steps of signing a first trust certificate on the blockchain”); id. col. 4, ll. 2–7; id. col. 3, ll. 10–13 (“method for blockchain-based authentication by a first device to enable a second device to perform an action on the first device on behalf of a user linked to a user device.”). And if a person of ordinary skill in the art were to modify Sundaresan’s method to include broadcasting the signed certificates to nodes on a blockchain, the result would predictably be that Sundaresan’s devices’ digital certificates would be signed on the blockchain associated with their respective public keys.  See, e.g., Sundaresan, col. 3, ll. 22–24. 

Claims 2, 11, and 15
 Claims 2, 11, and 15 depend from claims 1, 10, and 14 respectively.  But apart from their differing dependency, claims 2, 11, and 15 recite the same additional limitation.  Accordingly, the examiner demonstrates obviousness for claims 2, 11, and 15 using claim 2 as exemplary of claims 11 and 15.
Regarding claim 2, O’Brien teaches the following limitation additional to those recited for claim 1. 
Recording a chain of custody of the item corresponding to the task in a distributed secure blockchain ledger viewable by the member entities of the network. For example, O’Brien describes transferring an asset from one autonomous electronic device to another and recording each transfer on the blockchain.  O’Brien, [0049] (“Transaction A 510 represents a transaction recorded in a block of a blockchain showing that owner 1 (recipient) (e.g., the first mobile electronic device obtained an asset form owner 0. Transaction A 510 contains owner’s 1 public key and owner 0’s signature for the transaction and a hash of a previous block. When owner 1 (e.g., the first mobile autonomous electronic device) transfers the asset to owner 2 (e.g., the second autonomous electronic device), a block containing transaction B 520 is formed.”). A person of ordinary skill in the art would recognize that the asset being transferred from one autonomous electronic device to the other would correspond to the task of delivering the asset. See O’Brien, [0018] (“[I]n accordance with exemplary embodiments users can have objects or packages delivered to autonomous vehicle surrogates or drones.”). 
A person of ordinary skill in the art would have been motivated to modify Sundaresan with O’Brien to record a chain of custody for an item for the same reasons as set forth for claim 1, that doing so would promote in-field authentication Compare Sundaresan, col. 1, ll. 66–67, col. 2, ll. 7–9 (recognizing that an increasing number of intelligent devices are capable of performing new capabilities/functionalities and contemplating a need for a user to “indicate that he/she trust one or more of these devices, such that, they can collaborate to perform actions on behalf of the user”), with O’Brien, [0018–19] (recognizing that “some individuals may wish to delegate certain tasks or activities to autonomous electronic devices” such as “hav[ing] objects or packages delivered to autonomous vehicle surrogates” and that the autonomous devices need to be able to authenticate each other in field and the authentication medium must be “flexible to handle multiple types of devices and platforms”). To aid authentication, O’Brien contemplates the autonomous electronic devices comprising “a node in a distributed blockchain system storing a copy of the blockchain record,” and storing authentication signals or identification information on the blockchain. O’Brien, [0044–45].  In this way, O’Brien explains that “[d]istributed database and shared ledger database generally refer to methods of peer-to-peer record keeping and authentication in which records are kept at multiple nodes in the peer-to-peer network instead of being kept at a trusted party.”  O’Brien, [0045]. O’Brien further explains that “[a] blockchain may generally refer to a distributed database that maintains a growing and ordered list or chain of records in which each block contains a hash of some or all previous records in the chain to secure the record from tampering and unauthorized revision.”  O’Brien, [0045].  Finally, O’Brien explains that “a blockchain system comprises a distributed timestamp server comprising a plurality of nodes configured to generate computational proof of record integrity and the chronological order” and that “[t]he timestamp in the block serves to prove that the data existed at the time in order to get into the hash.” O’Brien, [0046]. Reading 
A person of ordinary skill in the art would further determine it obvious to combine the steps of Sundaresan and O’Brien because each step would operate exclusively from the other, and their combination would require only routine programming. Sundaresan focuses on generating signed digital certificates that indicate a device’s authority to perform a task on behalf of a user.  See, e.g., Sundaresan, col. 9, ll. 17–19 (“[S]igning the second trust certificate by the user private key indicates that the user device 104 trusts the second device 114.”).  Sundaresan contemplates that more than one device may perform commands in communication with each other and explains, for example, that “when the first device 112 receives the command from the second device 114, the first device 112 receives the second trust certificate from the second device 114 via the network 110.”  Sundaresan, col. 9, ll. 22–25. A person of ordinary skill in the art would recognize that to include the additional later step, that the devices enter smart contracts representing the transfer of an asset, would not affect Sundaresan’s step of exchanging trust certificates. And because both Sundaresan and O’Brien employ a blockchain, a person of ordinary skill in the art would further understand that adding O’Brien’s smart contract to Sundaresan’s blockchain would require routine computer programming well within the skill of an ordinary artisan. Thus, it would have been obvious at the time of filing to combine the teachings of Sundaresan, Jentzsch, and O’Brien to arrive at the teachings of claim 2, 11, and 15. 

Claims 3, 12, and 16
Claims 3, 12, and 16 depend from claims 2, 11, and 15 respectively.  But apart from their differing dependency, claims 3, 12, and 16 recite the same additional limitation.  Accordingly, the examiner demonstrates obviousness for claims 3, 12, and 16 using claim 3 as exemplary of claims 12 and 16.
Regarding claim 3, O’Brien teaches the limitation additional to those of claim 2:
Establishing the distributed secure blockchain ledger across the network of a plurality of nodes corresponding to the member entities.  O’Brien explains that “a blockchain may comprise a hash chain stored on multiple nodes as a distributed database and/or a shared ledger” and discloses that “new activit[ies] may be broadcasted to a plurality of nodes on the network.” O’Brien, [0047, 0051].
A person of ordinary skill in the art would be motivated to combine the teachings of Sundaresan and Jentzsch with O’Brien for the same reasons as discussed for claim 1.  Namely, that distributing the blockchain ledger across a plurality of nodes would promote in-field authentication of mobile robots to perform tasks and that a person of ordinary skill in the art would have understood that adding O’Brien would require routine programming.  Thus, a person of ordinary skill in the art, at the time of filing this application, would have found it obvious to combine Sundaresan, Jentzsch, and O’Brien to arrive at the limitations of claims 3, 12, and 16.  
Claim 9
Regarding claim 9, Claim 9 depends from claim 1. O’Brien teaches the following limitation additional to claim 1: 
the network is a permissioned blockchain network.  O’Brien explains that “a blockchain may comprise a hash chain stored on multiple nodes as a 

Claim 9, as well as claims 3, 12, and 16, is directed to the blockchain portion of the invention.  Accordingly, a person of ordinary skill in the art would have been motivated to combine the teachings of O’Brien with Sundaresan for the same reasons as set forth with respect to claim 1 and 3: that distributing the blockchain ledger across a plurality of nodes would promote in-field authentication of mobile robots to perform tasks and that a person of ordinary skill in the art would have understood adding O’Brien to require routine programming.  Thus, a person of ordinary skill in the art, at the time of filing this application, would have found it obvious to combine Sundaresan, Jentzsch, and O’Brien to arrive at the limitations of claim 9.  

Claims 4–8, 13, and 17–20 are obvious over combintations of Sundaresan, O’Brien, Jentzsch, and DeLizio. 
Claims 4–8, 13, and 17–20 are obvious over combintations of Sundaresan, O’Brien, Jentzsch, and DeLizio, Managing Autonomous Vehicles, U.S. Pub. 2018/0202822 (July 2018). As discussed above, claims 1–3, 9–12, and 14–16 address aspects of the invention directed to contracting with a robotic machine to perform a task, consummating the contract with a signed digital certificate, and publishing the certificate to nodes on a blockchain.  The following claims, claims 4–8, are seemingly outside the invention’s central functioning and are instead directed to additional features.  So under nearly the same rationale for claims 4–8, these additional features are each rendered obvious over various combinations of prior art references.  A person of ordinary skill in the art reading any one of Sundaresan, Jentzsch, or O’Brien would understand that if a person could enter into a signed 
Claims 4, 13, and 17
Claims 4, 13, and 17 depend from claims 1, 10, and 14 respectively.  But apart from their differing dependency, claims 4, 13, and 17 recite the same additional limitations.  Accordingly, the examiner demonstrates obviousness for claims 4, 13, and 17 using claim 4 as exemplary of claims 13 and 17.
Regarding claim 4, DeLizio teaches the limitations additional to those of claim 1: 
Determining, by the mobile robotic machine, current parameters of the task based on geographic location and historical time requirements corresponding to performance of the task.  [0136] [0173]. DeLizio teaches, for example, a fleet controller operable to “evaluate[] the ride information to achieve goals including fleet utilization, fleet efficiency, fleet quality, etc.” DeLizio, [0195]. DeLizio explains that “ride information can include information about traffic information, pick-up and drop-off times, ride durations, fuel consumption, differences between estimated ride time and actual ride time, cabin conditions, media presentation selections, speed information, acceleration information, route information, pick-up locations, destinations, geographic locales in which vehicles operate, etc.” DeLizio, [0194].

determining, by the mobile robotic machine, an optimal outcome for the task based on analysis of historical task performance data; Again, DeLizio teaches a fleet controller operable to “evaluate[] the ride information to achieve goals including fleet utilization, fleet efficiency, fleet quality, etc.” DeLizio, [0195].

generating, by the mobile robotic machine, a plan to perform the task based on determined current parameters and optimal outcome for the task.  DeLizio teaches that the fleet controller is further operable to “reconfigure[] ride service parameters based on the ride information and ride service goals.  As part of the reconfiguration, the fleet controller may 

A person of ordinary skill in the art would have been motivated to combine the teachings of DeLizio with Sundaresan, O’Brien, and Jentzsch. Both Sundaresan and Jentzsch teach autonomous electronic devices capable of performing many tasks including some not exemplified in the reference.  See, e.g., Sundaresan, col. 1, ll. 66–67 to col. 2, ll. 1–9 (“Today, there are an increasing number of intelligent devices that are connected to the internet in addition to smart phones, tablet computers and personal computers.  The intelligent devices . . . . has new capabilities/functionalities, however they also create new security problems as well, for example, how a user can indicate that he/she trust one or more of these devices, such that, they can collaborate to perform actions on behalf of the user.”); Jentzsch, [0026] (“The services that can be provided by a service device 110 are not limited to the aforementioned examples and may further include, but are not limited to, on demand access to medical equipment, control of drones/vehicles, control of shipping containers, and any process that can be made autonomous.”).  Accordingly, a person of ordinary skill in the art reading Sundaresan and Jentzsch would be motivated to look outside of these references to other functions performed by autonomous devices and would look to a reference such as DeLizio for these specific teachings.  A person of ordinary skill in the art reading DeLizio in connection with Sundaresan and Jentzsch would readily understand the advantage of including functions related to self-driving cars. 
Additionally, a person of ordinary skill in the art would have been motivated to add the teachings of DeLizio to Sundaresan, O’Brien, and Jentzsch because doing so would require simple programming.  Combined, Sundaresan, O’Brien, and Jentzsch teach a method for contracting with a mobile robotic device to perform a 
Claims 5 and 18
Claims 5 and 18 depend from claims 4 and 17 respectively.  But apart from their differing dependency, claims 5 and 18 recite the same additional limitations.  Accordingly, the examiner demonstrates obviousness for claims 5 and 18 using claim 5 as exemplary of claim 18.
Regarding claim 5, DeLizio teaches the following limitations additional to claim 4: 
sending, by the mobile robotic machine, the plan to the requesting entity for feedback; DeLizio teaches a ride controller operable to “send[] a message requesting ride-related input.”  DeLizio, [0190].  DeLizio explains that “ride-related input can specify selection of available route options, driving style, cabin conditions . . . ground speed and acceleration preferences, etc.” DeLizio, [0190].  

receiving, by the mobile robotic machine, the feedback regarding the plan; DeLizio teaches that the ride service controller is further operable to “present[] the message in a user interface,” by which “the ride service controller receives the ride-related input via the user interface.”  DeLizio, [0183]. 

modifying, by the mobile robotic machine, the plan based on the feedback.  DeLizio teaches that “the ride controller may instruct the autonomous 

A person of ordinary skill in the art would have been motivated to combine the teachings of DeLizio with Sundaresan, O’Brien, Jentzsch. Both Sundaresan and Jentzsch teach autonomous electronic devices capable of performing many tasks including some not exemplified in the reference.  See, e.g., Sundaresan, col. 1, ll. 66–67 to col. 2, ll. 1–9 (“Today, there are an increasing number of intelligent devices that are connected to the internet in addition to smart phones, tablet computers and personal computers.  The intelligent devices . . . . has new capabilities/functionalities, however they also create new security problems as well, for example, how a user can indicate that he/she trust one or more of these devices, such that, they can collaborate to perform actions on behalf of the user.”); Jentzsch, [0026] (“The services that can be provided by a service device 110 are not limited to the aforementioned examples and may further include, but are not limited to, on demand access to medical equipment, control of drones/vehicles, control of shipping containers, and any process that can be made autonomous.”).  Accordingly, a person of ordinary skill in the art reading Sundaresan and Jentzsch would be motivated to look outside of these references to other functions performed by autonomous devices and would look to a reference such as DeLizio for these specific teachings.  A person of ordinary skill in the art reading DeLizio in connection with Sundaresan and Jentzsch would readily understand the advantage of including functions related to self-driving cars. 
Additionally, a person of ordinary skill in the art would have been motivated to add the teachings of DeLizio to Sundaresan, O’Brien, and Jentzsch because doing so would require simple programming.  Combined, Sundaresan, O’Brien, and Jentzsch teach a method for contracting with a mobile robotic device to perform a 
Claims 6 and 19
Claims 6 and 19 depend from claims 1 and 14 respectively.  But apart from their differing dependency, claims 6 and 19 recite the same additional limitations.  Accordingly, the examiner demonstrates obviousness for claims 6 and 19 using claim 6 as exemplary of claim 19.
Regarding claim 6, DeLizio teaches the limitation additional to claim 1:
performing, by the mobile robotic machine, authentication of identifiers of the task and a provider entity; and performing, by the mobile robotic machine, the task based on the authentication. DeLizio discloses that in some instances, “parents may want to send their minor children as authonomous vehicle passengers without worry about . . . about them deviating from a chosen path.”  DeLizio, [0108]. For this embodiment, DeLizio explains that “the fleet controller receives the secure ride request,” “creates one or more secure ride authentication credentials,” and “sends the secure ride request an authentication credentials to an autonomous vehicle.” DeLizio, [0111]. When the vehicle arrives at the pickup location, DeLizio explains that “the autonomous vehicle authenticates the passenger over a local network by asking for the credentials (e.g., access code) via the passenger’s ride service controller” and further “uses a personal area network to verify that authentication credentials are received from a person in proximity to the vehicle.”  DeLizio, [0116]. 
 
See, e.g., Sundaresan, col. 2, ll. (“Today, there are an increasing number of intelligent devices that are connected to the internet in addition to smart phones, tablet computers and personal computers.  The intelligent devices . . . . has new capabilities/functionalities, however they also create new security problems as well, for example, how a user can indicate that he/she trust one or more of these devices, such that, they can collaborate to perform actions on behalf of the user.”); Jentzsch, [0026] (“The services that can be provided by a service device 110 are not limited to the aforementioned examples and may further include, but are not limited to, on demand access to medical equipment, control of drones/vehicles, control of shipping containers, and any process that can be made autonomous.”).  Accordingly, a person of ordinary skill in the art reading Sundaresan and Jentzsch would be motivated to look outside of these references to other functions performed by autonomous devices and would look to a reference such as DeLizio for these specific teachings.  A person of ordinary skill in the art reading DeLizio in connection with Sundaresan and Jentzsch would readily understand the advantage of including functions related to self-driving cars. 
Additionally, a person of ordinary skill in the art would have been motivated to add the teachings of DeLizio to Sundaresan, O’Brien, and Jentzsch because doing so would require simple programming.  Combined, Sundaresan, O’Brien, and Jentzsch teach a method for contracting with a mobile robitic device to perform a task and consummating the contract in a signed digital certificate that can later prove the device’s authority to perform a task.  These combined teachings do not specify the task nor the specific device, and accordingly any task or combination of steps directed at performing a task can be incorporated without altering the functions 
Claims 7 and 20
Claims 7 and 20 depend from claims 1 and 14 respectively.  But apart from their differing dependency, claims 7 and 20 recite the same additional limitations.  Accordingly, the examiner demonstrates obviousness for claims 7 and 20 using claim 7 as exemplary of claim 20.
Regarding claim 7, O’Brien teaches the limitation additional to claim 1. 

validating, by the requesting entity, that the task is complete via a distributed secure blockchain ledger triggering a smart contract financial transaction.  For example, O’Brien teaches that “[i]n some embodiments, the blockchain based transactions may further function to include transfers of digital currency with the completion of the transfer of the object from the first mobile autonomous electronic device to the second autonomous electronic device.”  O’Brien, [0056].  O’Brien explains that “[w]ith the distributed database and peer-to-peer verification of a blockchain system, the sender, the first mobile autonomous electronic device, and the second autonomous device can confirm the authenticity and accuracy of the delivery record stored in the form of a blockchain.” O’Brien, [0056]. 

A person of ordinary skill in the art reading Sundaresan would understand that if a person could enter into a signed contract with a robotic device to perform a task, then there should also exist options for how the mobile robotic device may perform the task and how the user may send consideration for the task’s completion.  Accordingly, the person of ordinary skill in the art would look to O’Briens teaching that money is transferred via a smart contract stored on a blockchain.  And because both Sundaresan and O’Brien employ a blockchain, a person of ordinary skill in the art would further understand that adding O’Brien’s smart contract to Sundaresan’s 
Claim 8
Regarding claim 8, Claim 8 depends from claim 1. O’Brien teaches the following limitation additional to claim 1: 
wherein the task is transport of the item to a specified location. See, e.g., O’Brien, [0055] (“FIG. 8 comprises an example of an implementation of a blockchain system for delivery service record keeping.”). 

Sundaresan, the primary reference cited for claim 1, contemplates that intelligent devices, such as smart self-driven cars, are now capable of performing actions on behalf of a user.  Sundaresan, col. 2, ll. 1, 4, 7–9.  Sundaresan is however broad as to what tasks smart devices may perform.  Accordingly, a person of ordinary skill in the art would be motivated to look to other smart devices operable to perform various tasks.  And a person of ordinary skill in the art would have been motivated to look to O’Brien for this specific teaching.  Furthermore, since Sundaresan leaves open the possibilities for what smart devices can accomplish, a person of ordinary skill in the art would understand that it would be simple to substitute the smart device or the action to be performed.  Accordingly, a person of ordinary skill in the art would have been motivated to combine the teachings of Sundaresan and Jentzsch with O’Brien to arrive at the limitations of claim 8. 
Response to Arguments
Applicant's arguments filed 1/28/2021 have been fully considered but they are not persuasive. 
pplicant proffers ten arguments in response to the Examiner’s non-final rejection. Each of Applicant’s arguments is addressed in turn below:
First, Applicant argues that the Examiner failed to demonstrate that Jentzsch teaches “generating, by the requesting entity, a request for performance of a task by a mobile robotic machine.” Amnt. 7. Applicant asserts that the Examiner cited paragraph [0026] of Jentzsch, where Jentzsch teaches some of the functions performable by the mobile robotic machine, to teach generating a request. Amnt. 8. Admittedly, the Examiner failed to include in the mapping the paragraph number from Jentzsch pertaining to the request step, but the Examiner, nevertheless, included the quote from Jentzsch that teaches generating a request. Accordingly, Applicant’s argument is unpersuasive. 
In the non-final rejection at page 5, the Examiner demonstrated that “Jentzsch teaches generating, by the requesting entity, a request for performance of a task by a mobile robotic machine, wherein the generating of the request includes: requesting the mobile robotic machine to perform the task.” The Examiner quoted “[t]he user uses his/her user device 105 to send 255 an electronically signed request to the smart contract.” Jentzsch, [0043]. 
Second, Applicant argues that the Examiner’s reference Sundaresan fails to teach that a “’second digital certificate’ (1) is assigned to the ‘mobile robotic machine,’ (2) is signed using the ‘first digital certificate,’ and (3) indicates that the 
Sundaresan “provides a processor implemented method for blockchain-based authentication by a user device to enable a second device to perform an action on a first device on behalf of a user linked to the user device.” Sundaresan, col. 2, ll. 16–20 (emphasis added). Sundaresan teaches that “[t]he method includes the steps of obtaining an identity information associated with an identity document of the user,” “storing the identity information, and a set of credentials, with a blockchain to link the identity information with the set of credentials for the user,” and “signing a first trust certificate on the blockchain, by the user private key, to obtain a first signed trust certificate.” Sundaresan, col. 2, ll. 21–27. Sundaresan explains that “identity information may be but . . . is not limited to a user name, date of birth (DOB), address, or a unique identification number,” “[t]he identity document may be but . . . is not limited to a driving license of the user,” and “[t]he 
As the Examiner understands it, Sundaresan teaches linking, through storage on a blockchain, identity information from an identity document with a public/private key pair—essentially, Sundaresan’s private key is an extension of the identity document, such as a driver’s license. It is, therefore, the Examiner’s opinion that a POSITA would understand that when Sundaresan’s user signs a trust certificate with the user’s private key, the trust certificate is effectively signed by a private key linked to or backed by an identifying document, such as but not limited to a driver’s license. Accordingly, the Examiner determines that a POSITA would have found Applicant’s teaching “signed using the first digital certificate” obvious over Sundaresan’s disclosure of signing a trust certificate with a private key linked to identifying information from an identifying document. Furthermore, the Examiner determines that Sundaresan’s language, “authentication by a user device to enable a second device to perform an action . . . on behalf of a user” directly reads on Applicant’s claim language, “indicates that the mobile robotic machine is authorized to perform the task by the requesting entity.” Compare Sundaresan, col. 2, ll. 16–20 (emphasis added), with App. 16/259,136, claim 1. 
Third, Applicant argues that Jentzsch fails to teach “receiving an acceptance of the task from the mobile robotic machine.” Amnt. 9. Specifically, Applicant receiving an acceptance of the task from the mobile robotic machine.” Respectfully, it remains the Examiner’s opinion that a POSITA would have found applicant’s claim limitation “receiving an acceptance of the task from the mobile robotic machine” obvious over functions performed by Jentzsch’s smart contract. 
A POSITA would understand that, unlike a human who can bargain, a service device could only accept or deny a task based on preprogrammed conditions. Jentzsch discloses service devices that “may be structured to provide an action . . . [and] may . . . include, but are not limited to, on demand access to medical equipment, control of drones/vehicles, control of shipping containers, and any process that can be made autonomous.” Jentzsch, [0026]. Jentzsch teaches that “[e]ach service device 110 may be represented on a blockchain 120 . . . in the form of program code.” Jentzsch, [0030]. Jentzsch explains that “[t]he code, in some example embodiments may be referred to as a smart contract.” Jentzsch, [0030]. Jentzsch further explains that “[t]he service device’s 110 condition of operations, triggered by a transaction from a user device 105, are stored and enforced in the smart contract.” Jentzsch, [0030]. Accordingly, a POSITA reading Jentzsch would understand that the smart contract stored on the blockchain is a programmatic extension of Jentzsch’s service device. As such, the POSITA would understand 
Fourth, Applicant argues that the Examiner’s cited reference O’Brien fails to teach “recording a chain of custody of the item [corresponding to the task] in a distributed secure blockchain ledger.” Amnt. 10 (alteration added to include claim amendment). Specifically, Applicant asserts that O’Brien “describes using a blockchain ledger to show that an ‘asset’ was obtained from an ‘owner,’” which Applicant avers “is not a ledger pertaining to an ‘item’ associated with a requested task, as claimed.” Amnt. 10. The Examiner respectfully disagrees.
O’Brien teaches transferring an asset from one mobile robot or entity to another and recording each transfer on a blockchain. O’Brien, [0049]. A POSITA would recognize that the asset being transferred from one mobile robot or entity to another would be the asset corresponding to the requested task. 
Fifth, Applicant argues that DeLizio fails to teach “generating by the mobile robotic machine, a plan to perform the task based on determined current parameters and optimal outcome for the task” because DeLizio teaches performing these operations by a “fleet controller” rather than its autonomous vehicle. Amnt. 11. Respectfully, it remains the Examiner’s opinion that a POSITA would have found applicant’s claim limitation “generating by the mobile robotic machine, a plan to perform the task based on determined current parameters and optimal outcome for the task” obvious over functions performed by DeLizio’s fleet controller. Specifically, it is the Examiner’s opinion that for purposes of streamlining the system, a POSITA would have considered localizing functions performed by DeLizio’s fleet controller to the autonomous vehicle carrying out the service requests. DeLizio teaches that “[t]he fleet controllers 102 can reside on any suitable computing device.” DeLizio, [0057]. Accordingly, a POSITA would recognize that the fleet controller could reside within the autonomous vehicle’s resident computing device. 
Sixth, Applicant argues that DeLizio fails to teach “sending, by the mobile robotic machine, the plan to the requesting entity for feedback.” Applicant asserts, again, that the claim language requires that the mobile robotic machine perform the sending function. But Applicant additionally asserts that DeLizio makes “no mention of (1) ‘the plan,’ (2) a ‘requesting entity,’ (3) a ‘sending’ step/action, or available route options,” DeLizio teaches “sending . . . the plan to the requesting entity for feedback.” See DeLizio, [0190]. It is the Examiner’s opinion that the “available route options” constitute Applicant’s plan and the selection of said available route options constitutes feedback. And while DeLizio’s ride controller sends the ride-related-input message, DeLizio, [0190], it is the Examiner’s opinion that because “[t]he ride service controllers 106 can reside on any suitable computing device,” a POSITA would have considered it obvious to include the ride service controller within the mobile autonomous device. DeLizio, [0057].
Seventh, Applicant argues that DeLizio fails to teach “receiving, by the mobile robotic machine, the feedback regarding the plan.” Amnt. 12. This argument is similar to Applicant’s sixth argument. Applicant asserts that the mobile robotic machine must receive the feedback, and DeLizio’s ride service controller receives the feedback. Again, it is the Examiner’s opinion that because “[t]he ride service controllers 106 can reside on any suitable computing device,” a POSITA would have considered it obvious to include the ride service controller within the mobile autonomous device. DeLizio, [0057].
Eight, Applicant argues that DeLizio fails to teach “performing, by the mobile robotic machine, authentication of identifier of the task and a provider entity.” Amnt. 12. Specifically, Applicant asserts that while DeLizio teaches that the “autonomous vehicle (i) ‘requests’ authentication credentials from the ride service controller over a personal area network [authenticating the passenger], and (ii) ‘verifies’ that authentication credentials are received from a ‘person’ in close proximity to the vehicle,” DeLizio fails to mention “(1) identifiers of ‘the task,’ (2) a provider entity, or (3) authenticating identifiers of the task and a provider entity.” The Examiner disagrees. It is the Examiner’s opinion that the task, for which authentication is required, is to pick up the passenger and that the passenger, or “person in close proximity to the vehicle” reads on provider entity. 
As set forth in the non-final rejection, DeLizio discloses that in some instances, “parents may want to send their minor children as autonomous vehicle passengers without worry about . . . about them deviating from a chosen path.”  DeLizio, [0108]. For this embodiment, DeLizio explains that “the fleet controller receives the secure ride request,” “creates one or more secure ride authentication credentials,” and “sends the secure ride request an authentication credentials to an autonomous vehicle.” DeLizio, [0111]. When the vehicle arrives at the pickup location, DeLizio explains that “the autonomous vehicle authenticates the passenger over a local network by asking for the credentials (e.g., access code) via the 
Ninth, Applicant argues that O’Brien, not DeLizio, teaches “validating, by the requesting entity, that the task is complete via a distributed secure blockchain ledger triggering a smart contract financial transaction,” as required by claim 7. Claim 7 is rejected over Sundaresan, O’Brien, Jentzsch, and DeLizio. Accordingly, the Examiner determines that no error was made by mapping the limitations of claim 7 to O’Brien. 
Tenth, Applicant argues that O’Brien, not DeLizio, teaches “wherein the task is transport of the item to a specified location,” as required by claim 8. Like claim 7, claim 8 is rejected over Sundaresan, O’Brien, Jentzsch, and DeLizio. Accordingly, the Examiner determines that no error was made by mapping the limitations of claim 8 to O’Brien. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY MICHAEL COOTS whose telephone number is (571)270-7002.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Z.M.C./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685